DOWDELL, J.
The hill in this case is filed against State and municipal officers. Its sole purpose is to enjoin criminal prosecutions instituted by the respondents against the complainant and its agents under section 4810-11 of the Code.
The court of equity has no jurisdiction or power to interfere to arrest the authorities charged with the execution of the criminal law, whether it pertains to the State at large, or to the municipalities, which are agencies in the administration of civil government. The want of authority and jurisdiction of the chancery court to restrain criminal prosecutions by injunction is a doctrine too well and firmly settled to admit of question.-Moses v. Mayor etc. of Mobile, 52 Ala. 198; Fitts Atty. Gen. v. McGhee, 172 U. S. 516; 19 Sup. Ct. 269, 43 L. Ed. 535; In re Sawyer, 124 U. S. 200, 8 Sup. Ct. 482, 31 L. Ed. 402; Davis v. American Society, etc., 75 N. Y. 362; Crighton v. Dehmer, 70 Miss. 602; 13 So. Rep. 237; 21 L. R. A. 84; 35 Am. St. Rep. 666, and note on p. 670; 16 Am. & Eng. Encyc. Law (2d ed.) p. 370; *226Brown v. Mayor and Aldermen of Birmingham, (at present term), 37 So. Rep. 173, infra.
The equitable doctrine of prevention of multiplicity of suits is wholly without application in such a case. Moses v. Mayor etc. of Mobile, supra; Fitts, Atty. Gen. v. McGhee, supra.
The validity of the statutes under which the prosecutions sought to be enjoined were instituted, was upheld in the case of State v. Stripling, 113 Ala. 120; see also Benners v. State, 124 Ala. 97. In the former case it was also held that the acts for which the agents of the complainant here, were arrested did not constitute interstate commerce.
The averments in the bill of irreparable injury under the facts stated, impart no equity to it in the, face of the principle that the chancery court is without jurisdiction to enjoin a prosecution for the violation of a criminal statute. The judgment of this court is, that the chancellor properly dissolved the temporary injunction and dismissed the bill for want of equity.-Brown v. Mayor and Aldermen of Birmingham, supra.
This cause was further submitted on motion for a moAidamus to the chancellor to compel him as chancellor to punish the respondents for contempt for violation of the preliminary writ of injunction. A preliminary injunction was ordered by the judge of the tenth judicial circuit on the application of the complainant npon the filing of the bill. In pursuance of the order a writ was issued and served on the respondents. On the application of the complainant a rule nisi was issued to the respondents to show cause, etc., for a violation of such writ. This proceeding was heard at the time of the hearing of the motion to dissolve the injunction and to dismiss the bill for want of equity, and on said hearing the chancellor refused to impose a penalty for the violation of the writ, and discharged the rule. An evident distinction is to be made in contempt proceedings for the violation of the writ of injunction, where the writ is improvidently or irregularly issued, and where it is issued without jurisdiction and authority. Where the court is without jurisdiction it logically follows *227that there can be no contempt in the disobedience of a void order. The proposition that where the injunction is void for want of jurisdiction in the court, the defendant cannot be punished by contempt proceedings for disregarding it, is supported both on reason and authority.—16 Am. & Eng. Ency. Law, (2d ed.) p. 439; 7 Am. & Eng. Ency. Law, (2d ed.) p. 56; Ex parte Lake, 66 Am. St. Rep. 852; Ex parte Grace, 79 Am. Dec. 529; Williamson’s case, 67 Am. Dec. 374; Piper v. Pearson, 61 Am. Dec. and note p. 442; In re Knap, 66 Am. St. Rep. 441; 4 Encyc. Pl. & Pr. 776; 2 High on Injunctions, (3d ed.) § 1425.
The unequivocal statement of the facts in the bill as to the criminal prosecutions sought to be enjoined, removes all ground of pretense for assertion that the bill may be construed as coming within any exceptions to the general rule above stated, wherein a court of equity will exercise jurisdiction or power to restrain a criminal prosecution. Such, for instance, as where a suit is already pending in the court of equity and a party to the suit, attempts to employ criminal proceedings in interference of the prosecution of the pending suit. Nor does the case before us come within the principle laid down in Port of Mobile v. L. & N. R. R. Co., 84 Ala. 115. The facts in that case are wholly dissimilar from the facts in the case before us. Here, on the facts stated, it is a bill pure and simple to enjoin prosecutions against the agents of the appellant for violations of a criminal statute of the State. Upon these considerations, the writer is of the opinion the application for the mandamus should be denied. The other members of the court, however, without expressing an opinion one way or the other in this resptct, hold that the mandamus should be denied, for the reason that the bill having-been dismissed for want of equity, and the preliminary injunction dissolved, the petitioner has no interest that could be subserved by further prosecution of the contempt proceedings, and furthermore, that the chancellor under the circumstances did right in discharging the rule nisi.
*228We are not to be understood from the foregoing opinion as holding that the bill as filed against the sheriff and other officers as such, is not in effect a suit against the State. The view we have taken of the case renders it unnecessary to determine this question. But in this connection we call attention to what Avas said in Fitts v. McGhee, 172 U. S. 516.
Mandamus denied.
Decree affirmed.